Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 02/16/2021 is acknowledged.
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1,2 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over FURRER et al (2016/0365110) and HIRAYAMA et al (5,771,333).
FURRER et al discloses a magnetic tape reading apparatus, as claimed in claims 1 and 2, comprises reading head/heads which includes reading unit/units disposed at a position corresponding to a single track included in a magnetic tape (Fig.1, tape head 126; Fig.2, reader 227 includes plurality read transducers 237a, 237b, etc.,) a controller which controls the reading unit to read data plural times from a specific range of the single track in a running direction of the magnetic tape by a linear scan method, the range being a part or an entirety of the single track (Fig.1, controller 128), except to specifically show a synthesis for synthesizing the reading our signals. 
As to claims 6 and 7, FURRER et al shows reading unit includes one reading element for each single track, and the controller controls the reading element to read data plural times from the specific range (Fig.2, reading unit 227 and read element 237a, 237b, etc.,).
As to claim 8, FURRER et al shows a signal processing unit which performs signal processing with respect to the reproducing signal sequence (Fig.1, controller 128 includes signal processing unit).

As to claim 10, HIRAYAMA et al teaches waveform equalization process with respect to each of the plurality of reproducing signal sequences (paragraph [0114]).
As to claims 11 and 12, it would have been obvious to use FIR/IIR filter on magnetic tape recording device since a) FURRER et al suggested to use filters on figures 5A and 5B for filtering output signals and b) the FIR filter or IIR filter are old and widely used in the magnetic recording art (For example, see Goker et al, 2004/0218304, paragraph [0039]).
As to claims 13 and 14. The features of using servo patterns for determining deviation is old and well known in linear scanning tape (See YAMAMOTO et al, 10,242,709, column 10, lines 20-29, and column 11, lines 10-51). 
Method claim(s) 15 and 16 are drawn to the method of using the corresponding apparatus claimed in claims 1 and 2. Therefore, method claims are rejected for the same reasons of anticipation (obviousness) as used above.
As to claim 17, FURRER et al shows a computer-readable storage 
medium storing a program for causing a computer to function as the 

4)	Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
5)	Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
First, applicant states that the controller of FURRER et al does not read plural times on track. By principle of magnetic tape recording/reproducing, during operation, the heads/transducers can read or write many times on any desirable track of tape and this feature is included on any magnetic tape recording/reproducing device.
Second, applicant states that HIRAYAMA et al synchronizes plurality of read signal sequence in a single time, not plural times as claimed. As indicated above, the magnetic tape recording/reproducing device of both FURRER et al and HIRAYAMA et al is not operation only one time, the device can read/write many time during operation and plural reading signal in sequence from a plurality of heads, as teaching by HIRAYAMA et al, are synthesized during reproducing process.
For that reasons, the examiner contends that the claims are clearly met by FURRER et al and HIRAYAMA et al, as indicated above, and the rejection of claims 1,2 and 6-17 are found proper and sustained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 31, 2021